
	

113 S1308 IS: Energy Savings Through Public-Private Partnerships Act of 2013
U.S. Senate
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1308
		IN THE SENATE OF THE UNITED STATES
		
			July 16 (legislative
			 day, July 15), 2013
			Mr. Coons introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the National Energy Conservation Policy Act to
		  encourage the increased use of performance contracting in Federal
		  facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Savings Through Public-Private
			 Partnerships Act of 2013.
		2.FindingsCongress finds the following:
			(1)Private sector funding and expertise can
			 help address the energy efficiency challenges facing the United States.
			(2)The Federal Government spends more than $6
			 billion annually in energy costs.
			(3)Reducing Federal energy costs can help save
			 money, create jobs, and reduce waste.
			(4)Energy savings performance contracts and
			 utility energy service contracts are tools for utilizing private sector
			 investment to upgrade Federal facilities without any up-front cost to the
			 taxpayer.
			(5)Performance contracting is a way to
			 retrofit Federal buildings using private sector investment in the absence of
			 appropriated dollars. Retrofits seek to reduce energy use, improve
			 infrastructure, protect national security, and cut facility operations and
			 maintenance costs.
			3.Use of energy
			 efficiency measures in Federal buildings
			(a)Implementation
			 of identified energy efficiency measuresSection 543(f)(4) of the National Energy
			 Conservation Policy Act (42 U.S.C. 8253(f)(4)) is amended to read as
			 follows:
				
					(4)Implementation
				of identified energy efficiency measures
						(A)In
				generalNot later than 2 years after the completion of each
				evaluation under paragraph (3), each energy manager shall consider—
							(i)implementing any
				energy-saving or conservation measure that the Federal agency identified in the
				evaluation conducted under paragraph (3) that is life cycle cost-effective;
				and
							(ii)bundling
				individual measures of varying paybacks together into combined projects.
							(B)Measures not
				implementedThe energy
				manager, as part of the certification system under paragraph (7) and using
				guidelines developed by the Secretary, shall provide reasons for not
				implementing any life cycle cost-effective measures under subparagraph
				(A).
						.
			(b)Annual
			 contracting goalSection
			 543(f)(10)(C) of the National Energy Conservation Policy Act (42 U.S.C.
			 8253(f)(10)(C)) is amended—
				(1)by striking
			 Each Federal agency and inserting the following:
					
						(i)In
				generalEach Federal
				agency
						;
				and
				(2)by adding at the
			 end the following new clauses:
					
						(ii)TrackingEach
				Federal agency shall use the benchmarking systems selected or developed for the
				agency under paragraph (8) to track energy savings realized by the agency
				through the implementation of energy-saving or conservation measures pursuant
				to paragraph (4), and shall submit information regarding such savings to the
				Secretary to be published on a public Web site of the Department of
				Energy.
						(iii)ConsiderationEach Federal agency shall consider using
				energy savings performance contracts or utility energy service contracts to
				implement energy-saving or conservation measures pursuant to paragraph
				(4).
						(iv)Contracting
				goalIt shall be the goal of
				the Federal Government, in the implementation of energy-saving or conservation
				measures pursuant to paragraph (4), to enter into energy savings performance
				contracts or utility energy service contracts equal to $1,000,000,000 in each
				year during the 5-year period beginning on January 1, 2014.
						(v)Report to
				CongressNot later than
				September 30 of each year during the 5-year period referred to in clause (iv),
				each Federal agency shall submit to the Secretary information regarding
				progress made by the agency towards achieving the goal described in such
				clause. Not later than 60 days after each such September 30, the Secretary,
				acting through the Federal Energy Management Program, shall submit to the
				Committee on Energy and Commerce of the House of Representatives and the
				Committee on Energy and Natural Resources of the Senate a report describing the
				progress made by the Federal Government towards achieving such
				goal.
						.
				
